Bay Circuit.

Security for Costs.
Actions for false imprisonment not being favored by law, insolvent plaintiffs may be required to give security for costs.The application for security for costs is based upon an affidavit of merits and a. showing that plaintiff had no property subject to execution.*10That this being an action not favored in law, plaintiff should be required to file security for costs.Motion granted, without costs, December, 1882.*
 Security was filed, and plaintiff recovered a verdict of $275. A new trial was granted. See Ross vs. Jaques, 8 M. and W., 135; Armitage vs. Grafton, 1 Bail Court Report, 30.